Citation Nr: 0719447	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa in which the RO denied the benefit sought 
on appeal.  The appellant, who was a member of the Michigan 
Army National Guard from February 1980 to August 1980 with a 
period of active duty for training from June 25, 1980 to 
August 7, 1980, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board notes that in his April 2003 application for 
compensation, the appellant is claiming entitlement to 
nonservice-connected pension benefits.  This matter has not 
been addressed by the RO.  Therefore, it is REFERRED back to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a right ankle fracture (hereinafter referred to 
as a "right ankle disorder") discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

A review of the appellant's claims file reveals that the 
appellant is in receipt of Social Security Administration 
("SSA") benefits.  While SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the 
appellant in gathering such records. See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has 
a duty to obtain SSA records when it has actual notice that 
the veteran was receiving SSA benefits); See also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183, 
187- 88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  The Board 
notes that in this case, reference to the appellant's SSA 
records appears to have been made in connection with an 
application for VA nonservice-connected pension. See April 
2003 application for compensation, Part D, p. 1.  The 
appellant's right ankle disorder was not specifically 
referenced in the disability section of that pension 
application form. Id.  Thus, it is uncertain as to whether 
the appellant's SSA records will provide pertinent 
information related to this specific claim on appeal.  
However, since the Board is on notice that such records exist 
and may potentially be relevant to the appellant's claim, the 
case must be remanded in order for the RO to associate these 
records with the claims file.  

In addition, a review of the appellant's claims file 
indicates that there may be outstanding service and medical 
records that should be associated with the claims file prior 
to the issuance of a decision in this appeal.  Specifically, 
the Board observes that the record as it presently stands 
shows that the appellant was a member of the Michigan Army 
National Guard from February 15, 1980 to August 7, 1980 and 
on active duty for training from June 25, 1980 to August 7, 
1980. See Army National Guard Report of Separation and Record 
of Service; DD 214 form.  

Service connection by the VA can only be granted for a 
disease or injury incurred in or aggravated by a period of 
"active service" in the Armed Forces. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Active 
military, naval, and air service includes active duty, any 
period of active duty training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  Active duty for training includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any State.  Inactive duty 
for training generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21)-(24) (Wes 2002); 38 C.F.R. § 3.6(a), (c), 
(d) (2006).  

The appellant's Michigan Army National Guard service entrance 
examination indicates that the appellant broke his right 
ankle prior to service and underwent an open reduction with 
pins. See February 1980 report of medical examination and 
report of medical history.  Service medical records show that 
the appellant submitted an individual sick slip for a 
purported injury on July 2, 1980 at Fort Benning, Georgia 
(during a period of active duty for training), but that this 
sick slip failed to note a specific injury other than "pins 
in ankle (right) acting up." See July 1980 DD Form 689.  The 
appellant was medically evaluated that same day, at which 
time he was diagnosed with internal fixation devices of the 
right ankle that existed prior to service. See July 1980 
service medical records.  No other diagnosis was reported.  

Thereafter, an Entrance Physical Standards Boards Proceedings 
report dated on July 3, 1980 indicates that the appellant was 
in his first week of basic training at the time he was seen 
for complaints of a painful right ankle (presumably related 
to the July 2, 1980 sick slip) and was diagnosed with 
internal fixation devices of the right ankle.  However, the 
Board notes that the same report also reflects that the 
appellant "entered active duty on 15 February [19]80."  
After the appellant was diagnosed with having internal 
fixation devices of the right ankle, it was recommended that 
he be separated from service due to the failure to meet 
procurement standards. See July 1980 DA Form 4704.  The 
appellant was then discharged from his active duty for 
training and the Michigan Army National Guard in August 1980. 
See DD 214 form.  
  
The appellant contends that he served on active duty for 
training longer than the time reflected on his DD 214 form; 
and that he in fact injured his right ankle while on active 
duty resulting in aggravation of his preexisting right ankle 
disorder. See September 2004 hearing transcript, pgs. 9, 12; 
April 2003 application for compensation, p. 2.  He testified 
during a September 2004 Board hearing that he was on active 
duty in February 1980; that he injured his ankle in either 
his sixth or seventh week of basic training (not his first 
week); that he ultimately reported to sick call for this 
injury; he was placed on a profile; and then he returned to 
active duty. See September 2004 hearing transcript, pgs. 3-5, 
12.  See also April 2003 application for compensation, part 
A, p. 2; July 1980 DA Form 4704.  He also indicated that he 
was initially told by his sergeant that he could continue 
with his basic training (active duty for training) after his 
injury; and in fact, continued to train until he was 
discharged from service. Id., pgs. 5,10,13.  

The Board observes that the claim file does not reflect that 
the appellant participated in active duty, or active duty for 
training or inactive duty training until June 1980; nor is 
there any indication that the appellant actually injured his 
right ankle while serving with the Michigan Army National 
Guard in either an active duty or inactive duty capacity 
other than when he was evaluated in July 1980.  The July 1980 
records indicate only that the appellant reported 
experiencing difficulty with his right ankle in that he was 
unable to run or participate in physical training as well as 
expected. See July 1980 DA Form 4707.  They did not note a 
specific injury occurring during this period of time.  While 
the Board's initial impression is that the appellant did not 
actually begin active duty for training until June 25, 1980 
and that he did not have any prior-or-post-periods of either 
active duty for training or inactive duty training (as 
reflected by his DD 214 form), it observes that the 
appellant's Michigan Army National Guard service personnel 
records are not contained in the claims file nor are there 
any personnel records that may be applicable to the 
appellant's claim.  In light of the appellant's testimony, 
the Board finds that the RO should attempt to associate any 
outstanding National Guard and service personnel records that 
may pertain to the appellant since the appeal must be 
remanded in order for the appellant's SSA records to be 
obtained. 

Also during his September 2004 hearing, the appellant 
referenced outstanding private medical treatment records that 
the RO should attempt to obtain.  In this regard, the 
appellant stated that he had been treated post-service by a 
medical provider named Dr. Bosch from St. Mary's Hospital who 
opined to the appellant that he had an ankle disorder that 
was related to service. See September 2004 hearing 
transcript, pgs. 9, 14.  A review of the claims file fails to 
reveal any medical records or medical opinions from Dr. 
Bosch.  In addition, the Board observes that the claims file 
contains a letter from James L. Wallace, M.D., who indicates 
that the appellant had been a patient of his practice for 
many years and whose father apparently implanted the screws 
into the appellant's right ankle in 1976. See April 2003 
letter from James L. Wallace, M.D.  This letter reflects Dr. 
Wallace's belief that the appellant re-injured his ankle in 
basic training; and that he received subsequent treatment for 
recurring sprains and hair line fractures thereafter.  
However, no actual medical records from Dr. Wallace are 
contained in the claims file.  In light of this evidence, the 
Board finds that the RO should attempt to associate these 
records (and any other relevant medical records for which the 
appellant provides authorizations) with the claims file.   

Lastly, in light of the preexisting nature of the appellant's 
right ankle disorder and assertion of an alleged injury in 
service, the Board is of the opinion that an expert medical 
opinion is needed to address the question of whether the 
appellant's preexisting right ankle disorder was aggravated 
during service.  Therefore, in order to give the appellant 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
needed.  The case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and in 
compliance Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain a copy of the 
appellant's Michigan Army National Guard 
records.  In doing so, the RO should 
verify through official sources any 
additional periods of active duty for 
training and/or inactive duty for 
training performed by the appellant while 
serving with the Michigan Army National 
Guard.  All related personnel records 
should be obtained and associated with 
the record on appeal.

3.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for Social 
Security Administration benefits and 
Supplemental Security (SSI) benefits.  
Any such records received should be 
associated with the appellant's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the 
appellant's claims file.

4.  The appellant should be requested to 
identify any private medical providers 
from whom he has received treatment for 
his right ankle disorder prior to, 
during, and after his period of service 
with the Michigan Army National Guard.  
The appellant should also be requested to 
complete an authorization for release of 
medical records to permit the RO to 
obtain records from those providers, to 
include specific authorizations for 
records from Dr. Bosch from St. Mary's 
Hospital and Dr. Wallace from Western 
Michigan University (providers referenced 
during the appellant's September 2004 
hearing).  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.

5.  Subsequent to the completion of the 
above-referenced development, the RO 
should refer the appellant's claims 
folder to an orthopedic examiner for a 
medical opinion as to whether the 
appellant's preexisting right ankle 
disorder was aggravated during any period 
of active service, active duty for 
training or inactive duty for training.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should 
specifically offer comments and an 
opinion on whether the likelihood (not 
likely; at least as likely as not; more 
likely than not) that the appellant's 
right ankle disorder worsened during such 
service and if so, whether such worsening 
constituted the natural progression of 
the disorder or whether such worsening 
constituted chronic aggravation due to 
service.  In responding to these 
questions, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, in contrast with symptoms, has 
worsened.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



